Case 1:18-cv-05680-LDH-SJB Document 92 Filed 06/02/21 Page 1 of 2 PageID #: 996




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                       Plaintiff,
                                                         Oral Argument Requested
                      - against -                       No. 1:18-cv-05680-LDH-SJB
 MOIRA DONEGAN, and JANE DOES (1–30),
                                       Defendants.



    NOTICE OF DEFENDANT MOIRA DONEGAN’S MOTION FOR TARGETED
 SUMMARY JUDGMENT BASED ON IMMUNITY UNDER THE COMMUNICATIONS
                    DECENCY ACT, 47 U.S.C. § 230



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

 of Defendant Moira Donegan’s Motion for Targeted Summary Judgment, the Rule 56.1 Statement

 of Uncontested Facts, the Declaration of Joshua Matz dated March 22, 2021 and corresponding

 exhibits, and all other papers and proceedings herein, Defendant Moira Donegan, by and through

 her counsel, will move this Court, before the Honorable LaShann DeArcy Hall, United States

 District Judge, United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York 11201, at

 a date and time to be determined by the Court, for an Order, pursuant to Rule 56 of the Federal

 Rules of Civil Procedure, granting summary judgment on the issue of Ms. Donegan’s immunity

 under the Communications Decency Act, 47 U.S.C. § 230, and dismissing the Second Amended

 Complaint (ECF 37) in its entirety.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order dated

 April 27, 2021, opposition papers were served on Defendant’s counsel on May 7, 2021, and reply

 papers were served on Plaintiff’s counsel on May 21, 2021. Pursuant to the Confidentiality Order
Case 1:18-cv-05680-LDH-SJB Document 92 Filed 06/02/21 Page 2 of 2 PageID #: 997




 in this case, see ECF 74-1(f), and in recognition of the fact that the briefing on this motion is shot

 through from start to finish with confidential material (making targeted redactions impractical),

 Defendants shall file the entirety of the briefing on this motion under seal. Of course, if the Court

 so prefers, Defendants are prepared to publicly file the briefing on this motion with redactions.

 Dated: May 21, 2021                            Respectfully submitted,

                                                /s/ Joshua Matz
                                                Roberta A. Kaplan
                                                Joshua Matz
                                                Raymond P. Tolentino
                                                K APLAN H ECKER & F INK LLP
                                                350 Fifth Avenue, Suite 7110
                                                New York, New York 10118
                                                (212) 763-0883
                                                rkaplan@kaplanhecker.com
                                                jmatz@kaplanhecker.com
                                                rtolentino@kaplanhecker.com

                                                Attorneys for Defendant Moira Donegan




                                                   2
